ON MOTION FOR REHEARING— DENIED

PER CURIAM.
We deny the Motion for Rehearing filed by the defendant on March 9, 2000, but grant clarification on our original opinion. Accordingly, this court’s opinion filed March 8, 2000, in this case is withdrawn, and we issue the following opinion in its place.
Finding that the trial court committed no harmful error, we affirm the defendant’s convictions for the crimes of first degree murder, armed robbery, aggravat*779ed assault and possession of a firearm while engaged in a criminal offense.
As concerns the defendant’s claims of error as to his sentences, we find merit only in his claim that the trial court’s final judgment and sentence incorrectly reflects his sentence on the charge of first degree murder as being life imprisonment without possibility of parole. The trial judge correctly pronounced the sentence as life imprisonment without possibility of parole for twenty-five years. Accordingly, we reverse defendant’s sentence on this charge and remand to the trial court so that the written sentence will conform to the trial judge’s oral pronouncement.
The defendant’s claim regarding the trial court’s failure to file a written order setting forth the basis for the upward departure sentence on count two is not preserved. See Weiss v. State, 720 So.2d 1113, 1115 (Fla. 3d DCA 1998), review granted, 729 So.2d 396 (Fla.1999).
The state’s cross-appeal is moot.
Reversed and remanded with instructions.